Title: To Benjamin Franklin from Dumas, 19 May 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 19e. may 1780
Quoique les Etats d’Hollande soient assemblés ici depuis 10 jours, il ne peut encore s’y passer rien d’interessant, jusqu’au retour de l’Exprès qui a porté à Petersbourg l’acceptation, faite par les Etats-Génx., des propositions de la Cour de Russie. En attendant l’on sait ici, par les Dépêches du Résident de la Rep. à Petersbourg, Mr. Swart, que la nouvelle de la Résolution de la Province d’Hollde., qui, comme on sait, donne toujours le ton aux autres, y a causé des sensations fort agréables, non seulement à la Cour de Russie, mais aussi parmi les Ministres étrangers qui y résident, & que le Ministre de Prusse, surtout, s’y est expliqué d’une maniere très-forte sur l’insolence des Angl., & sur l’indignité de leur procédé contre la rep.; enfin, que le systême de la neutralité armée pour humilier l’Angl. prend force de plus en plus à la Cour & parmi les Puissances: ce qui est très-visible par les discours que tiennent leurs Ministres.
Ce qui suit ne doit pas encore être divulgué. J’écrivis il y a quelques jours à Amst. pour leur conseiller d’offrir le 5e Matelot de leurs navires Marchds. afin de pulvériser le prétexte de la rareté des Matelots pour la Flotte de la rep. & d’empêcher que les mal intentionnés ne presentent une contre-adresse. Voici ce qu’on m’a repondu ce matin. “La Requête est dressée, sur laquelle on demandera aux Etats la prompte protection du Commerce, en offrant tout ce que les Etats jugeront à propos d’imposer au Commerce; que ce soit le cinquieme, & même le troisieme Matelôt, personne de bien intentionné ne s’y opposeroit. On a dressé la Liste de ceux à qui elle sera présentée pour signer, & nous ne croyons point, que, quand même ils ne la signeroient pas tous, personne ose s’y opposer.” Ainsi je puis vous annoncer d’avance, Monsieur, que la semaine prochaine une telle Requête sera présentée. Ce qui n’est rien moins qu’indifférent dans ces circonstances.
Je prépare une nouvelle Lettre, très soumise, pour me remettre bien avec le G—— Facteur, & je lui redemande pour la troisieme fois formellement pardon des jugemens téméraires que j’ai pu porter sur ce qui le concerne. Je vous ai dejà dit, Monsieur, ce qu’il exige de moi, qui m’est impossible. Mais, de grace, si vous croyez que je puisse faire quelque chose de plus que ce que j’ai fait, expliquez-vous positivement, ordonnez-moi explicitement & nommément ce que vous desirez que je fasse pour le contenter; je vous obéirai, s’il m’est possible, avec la même promptitude, que je vous ai obéi en déposant sur le champ tout desir de Vengeance & de poursuite contre Sir G——. Je vous préviens seulement de ceci: c’est que je suis dans la plus forte persuasion que je dirois des faussetés, si je faisois la déclaration qu’on me demande par rapport au fur litterarius. Il faut considérer aussi que ce que j’ai fait n’est qu’une imprudence, que le besoin de faire adresser mes Lettres sous un couvert non suspect m’avoit arrachée; & ce que l’autre a fait est un crime. On veut qu’en justification & récompense de ce crime je sois le délateur de moimême: ce qui est bien plus dûr encore que d’etre le délateur de son frere.
Je suis toujours, & pour toujours, avec le plus respectueux attachement, Monsieur, Votre très-humble & très obéissant serviteur
Dumas
Je suis aussi bien que jamais avec notre Ami.Passy à Son E. M. Franklin &c.
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-unis / etc. / Passy./.
Notation: Dumas la haie May 19. 1780
